 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
       UNITED STATES OF AMERICA,
 6
                             Plaintiff,
 7                                                      C19-1285 TSZ
           v.
 8                                                      MINUTE ORDER
       WILLIAM A. TACKER, JR., et al.,
 9
                             Defendants.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12          (1)     Counsel for defendant Accounts Receivable, Inc., Brian K. Gerst of Gerst
     Law, PLLC, has filed a Notice of Intent to Withdraw, docket no. 41. Counsel is advised
13   that such notice is not effective, and that counsel must seek leave to withdraw via either
     (i) motion or (ii) stipulation and proposed order signed by all counsel. See Local Civil
14   Rule 83.2(b)(1). Because defendant is a corporate entity, it may not represent itself and
     may appear only through an attorney. E.g., United States v. High Country Broadcasting
15   Co., 3 F.3d 1244, 1245 (9th Cir. 1993). Along with any motion for leave to withdraw,
     counsel must present a certification that such motion was served on defendant and
16   defendant was advised that failure to retain a substitute attorney might result in entry of
     default against it. See Local Civil Rule 83.2(b)(4).
17
           (2)    The Clerk is directed to correct the docket to reflect that Mr. Gerst remains
18 counsel  of record for Accounts Receivable, Inc., and to send a copy of this Minute Order
   to all counsel of record.
19
            Dated this 26th day of February, 2020.
20
                                                      William M. McCool
21                                                    Clerk
22                                                    s/Karen Dews
                                                      Deputy Clerk
23

     MINUTE ORDER - 1
